Citation Nr: 0000416	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension due to 
tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1956.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1998 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied entitlement to service connection for hypertension due 
to tobacco use in service.


FINDING OF FACT

Competent medical evidence establishing a nexus between the 
diagnosis of hypertension and the use of tobacco in service 
or to nicotine dependency developed in service is not of 
record.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hypertension due to tobacco use in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he developed hypertension as a 
result of tobacco use in service.  The Board notes that the 
appellant has not claimed that he incurred or aggravated 
hypertension while in service.

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Certain diseases, to 
include hypertension, are presumed to have been incurred in 
service if manifested to a degree of ten percent within a 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

A precedential opinion by the VA General Counsel, clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence showed 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the VA General Counsel issued a clarification of this 
opinion, stating that the opinion did not hold that service 
connection would be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the General Counsel stated that the opinion held that 
any disability allegedly related to tobacco use, which was 
not diagnosed until after service, would not preclude 
establishment of service connection.  However, it stated that 
it must be demonstrated that the disability resulted from use 
of tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depended 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
determined that nicotine dependence may be considered a 
disease for VA compensation purposes.  The determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board notes that on July 22, 1998, the President of the 
United States signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" into law as Public Law 
No. 105-206.  This law prohibits service connection of death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed his claim in 
December 1997, the statutory change will not affect the 
disposition of this appeal.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for hypertension due to tobacco use is not well 
grounded.  Service medical records do not reflect whether the 
appellant used tobacco, nor do they show indications for or 
treatment of nicotine dependency.  The appellant is competent 
to allege that he began smoking in service; however, he is 
not competent to allege that he was nicotine dependent in 
service.  Although the medical evidence establishes that the 
appellant has a current diagnosis of hypertension, which was 
first diagnosed in January 1986, there is no competent 
medical evidence establishing a nexus between the post-
service diagnosis of hypertension and the use of tobacco in 
service or to nicotine dependency developed in service.  
Although the appellant has asserted that he developed 
hypertension as a result of tobacco use in service, he is a 
lay person, and his opinion is not competent to establish a 
nexus between hypertension and tobacco use in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  There being no competent 
medical evidence linking the diagnosis of hypertension to the 
appellant's period of active service, his claim must be 
denied as not well grounded.

The appellant has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for hypertension due to 
tobacco use in service is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

